Citation Nr: 0312758	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  01-02 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Correa Grau


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from February 1961 to February 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for schizophrenia.  A 
doctor testified on the veteran's behalf at an RO hearing in 
July 2001.  In March 2002, the RO found that new and material 
evidence had been submitted to reopen a claim for service 
connection for schizophrenia; the RO then denied service 
connection for schizophrenia on the merits.  The Board agrees 
with the RO that the claim has been reopened with new and 
material evidence (including the medical testimony at the RO 
hearing), and thus the Board has reviewed the claim on a de 
novo basis.  Barnett v. Brown, 83 F. 3d 1380 (Fed.Cir. 1996).


FINDING OF FACT

The veteran's schizophrenia began during his active duty.


CONCLUSION OF LAW

Schizophrenia was incurred in active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty in the U.S. Army from 
February 1961 to February 1962.

Service medical records show that on his induction 
examination in February 1961 the veteran was evaluated as 
psychiatrically normal.  No pertinent abnormalities were 
noted.  In December 1961 the veteran reported he had epilepsy 
that was diagnosed two years prior.  It was noted that he 
wanted out of the Army and he requested a medical evaluation.  
He reported he had taken Dilantin and Luminol for five years 
but discontinued them when the medications ran out while he 
was in the Army.  He reported having seizures in the past and 
the last episode was 10 months prior.  In January 1961 he was 
found to have no neurological disease and was given 
neurological clearance.  On January 9, 1962 it was noted that 
the veteran had a convulsive seizure on January 2, 1962.  He 
underwent an EEG, which was normal.  He reported having grand 
mal seizures since age 13, but it was noted that his history 
was vague.  The clinical impression was convulsive disorder.  

In January 1962 the veteran was referred for medical board 
evaluation of a convulsive disorder.  It was noted that the 
specific onset of the veteran's illness was impossible to 
determine, but he had given a history of having had episodes 
of unconsciousness associated with hyperkinesis and physical 
violence since age 13.  He reported being treated for this 
disorder by Dr. Francisco Ramos with Epamine and 
Phenobarbital since four or five years ago.  He reported that 
at first he had episodes four to five times a week, but 
recently they occurred ten to fourteen times a year.  These 
episodes were associated with nervousness and occasionally 
urinary incontinence followed by a brief confusion.  In 
addition he had episodes of temper tantrums and heard voices 
of dead relatives.  On one occasion he saw his grandmother 
while lying near a tree during the day.  It is unclear 
whether these voices occurred in a state of semi-
consciousness or not.  He reported that while in the Army he 
continued to have episodes of unconsciousness which have 
impaired his ability to perform his duty.  The diagnosis was 
schizophrenic reaction, chronic, manifested by symptoms of 
ataque (unconsciousness with hyperkinetic behavior), 
borderline auditory hallucinations, flatness of affect and 
concreteness of thought, aggressive outbursts and isolation.  
It was noted that although the veteran carried the diagnosis 
of epilepsy for many years and seemed to have had some 
response to treatment with analeptic drugs, the description 
of the seizure episodes did not sound epileptic.  The 
examiner noted that this, plus the negative EEG and the total 
psychiatric picture, strongly suggested that these seizures 
were entirely on a psychological basis.  It was noted that 
although he might conceivably be maintained in service with 
tranquilizers, the veteran was not motivated for military 
service and therefore discharge was recommended.  It was 
recommended that the veteran be discharged from service 
because of his schizophrenic condition which existed prior to 
military service and rendered him unfit for military duty.  A 
report of medical board proceedings in February 1962 showed 
that the veteran was found medically unfit for service and 
was discharged due to schizophrenic reaction.

In March 1962 the veteran underwent a VA psychiatric 
examination.  He reported that while in service he had a 
nervous breakdown and was hospitalized from January 9 to 
February 8, 1962.  The diagnosis was schizophrenic reaction 
manifested by hyperkinetic seizures, flatness of affect, 
apathy, indifference, nervousness, irritability, withdrawal, 
isolation, aimless walk, periods of mental confusion and 
dereistic thinking. 

By April 1962 rating decision the RO denied service 
connection for schizophrenia, finding that the veteran's 
mental condition existed prior to induction into the Army and 
was not aggravated by service.

In an October 1962 letter from the Puerto Rico Department of 
Labor to a VA rehabilitation counselor it was noted that the 
veteran was seeking employment, but that a psychiatrist 
indicated he was not in a condition to work.  The 
psychiatrist noted that the veteran suffered a mental state 
of severe anxiety.

By November 1962 decision, the Board denied the veteran's 
claim for service connection for a psychiatric disorder, 
finding that the condition existed prior to service and was 
not aggravated by service.  

Medical records show the veteran was hospitalized at Mt. 
Sinai Hospital from April to June 1963.  He was admitted from 
the walk-in clinic because of severe depression, severe 
anxiety, and suicidal thoughts.  He reported that since age 
12 he had attacks which were described as states of 
disassociation.  He reported that two years prior, before 
being admitted to the Army, he had the experience of seeing 
his mother's face, who had died when he was seven.  The 
diagnosis was schizo-affective schizophrenia.  

Private records from Metropolitan Hospital dated in November 
1973 showed that the veteran was admitted due to severe 
depression of several months duration and suicide attempt.  
It was noted that this was his third psychiatric 
hospitalization.  He was discharged with a diagnosis of 
depressive neurosis.  In December 1973 the veteran was again 
admitted to the hospital and complained of severe depression 
and thoughts of suicide.  The diagnosis was schizophrenia, 
affective-depressive.

A VA hospital summary showed that the veteran was 
hospitalized from March to May 1978 and his discharge 
diagnoses included neurotic depressive reaction.  

A VA discharge summary showed that the veteran was 
hospitalized from November to December 1998.  The discharge 
diagnosis was major depression, recurrent, with psychotic 
features.  

In July 2001 a hearing was held at the RO.  The veteran did 
not testify at the hearing, however, his psychiatrist Dr. 
Raul Correa Grau testified on his behalf.  The doctor 
testified that he reviewed the veteran's service medical 
records and his post-service medical records.  He noted that 
the doctor who reportedly treated the veteran before service 
was a pediatrician and not a psychiatrist.  Dr. Correa Grau 
also testified that the medicine that the veteran reported he 
was treated with prior to service, Epamine and Phenobarbital, 
are used for convulsions and are not anti-psychotics.  The 
doctor said he agreed with the Medical Board proceedings that 
the veteran should be separated from service because of a 
schizophrenic condition, indicating that the symptoms he had 
in service were symptoms of schizophrenia.  Dr. Correa Grau 
opined that the onset of the veteran's psychiatric condition 
was in the Army, when he was diagnosed with a chronic 
schizophrenia reaction.  The doctor also commented that if 
the psychiatric condition had preexisted service, that it did 
get worse as a consequence of the veteran's service.  The 
doctor indicated that the veteran's psychiatric condition 
diagnosed in service persisted to this day.  

On VA examination in September 2001, the diagnoses included 
chronic undifferentiated type schizophrenia.  The examiners 
opined that based on all the documents and records in the 
claims folder and hospital record, the veteran had been 
chronically ill long before service and that there was no 
evidence, documentation, or description of any stressing 
incident or event in service medical records that could be 
considered to have aggravated the veteran's psychiatric 
condition.  

Analysis

Through correspondence, rating decisions, the statement of 
the case, and supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim and of the respective obligations of 
VA and him to obtain different types of evidence.  He has 
been afforded a VA examination and identified relevant 
medical records have been obtained.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection will be rebuttably presumed (for 
compensation purposes) for certain chronic diseases, 
including a psychosis, which is manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. § 
1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  A preexisting injury 
or disease is considered aggravated by military service where 
there is an increase in disability during service, absent 
clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

After reviewing all the evidence of record, the Board finds 
that no psychiatric condition, to include schizophrenia, was 
reported or identified when the veteran was examined and 
accepted for service.  The induction examination report 
specifically notes that he was found to be psychiatrically 
normal.  Therefore, the presumption of soundness attaches to 
the veteran's claim, and clear and unmistakable evidence is 
necessary to rebut the presumption.  

Some medical records from during and after service include a 
medical opinion that the veteran's schizophrenia existed 
before service.  A 1962 service Medical Board and a 2001 VA 
examination opined that the history given by the veteran when 
he was in service indicated that he had schizophrenia before 
service (even though the condition had been reportedly 
diagnosed as a seizure disorder before service).  On the 
other hand, there are no actual pre-service medical records 
to document a psychiatric disorder.  The history of pre-
service symptoms recited by the veteran during the latter 
part of service was given by him when he was schizophrenic, 
and thus such recital of pre-service history is suspect.  The 
conclusion of the service Medical Board has been considered, 
yet a medical opinion, without a factual predicate in the 
record, does not constitute clear and unmistakable evidence 
sufficient to rebut the presumption of soundness.  See Miller 
v. West, 11 Vet. App. 345 (1998).  At the 2001 RO hearing, 
the veteran's treating psychiatrist gave some persuasive 
reasoning for his belief that the veteran did not have 
schizophrenia before service.  Moreover, despite medical 
speculation from several doctors, there is no clear-cut 
diagnosis of schizophrenia until the latter part of the 
veteran's active duty.

Given the contradictory nature of the medical opinons, and 
the fact that there is no pre-service medical evidence of 
schizophrenia or any other psychiatric disorder, the Board 
concludes that the presumption of soundness on entrance into 
service is not rebutted by clear and unmistakable evidence.  
The evidence as a whole shows the veteran's schizophrenia 
began during his active duty.  The condition was incurred in 
service, and service connection is warranted.  The benefit of 
the doubt rule has been applied in making this decision.  38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for schizophrenia is granted.

	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

